REASONS FOR ALLOWANCE
1.	Claims 21 – 40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
	The IDS filed 12/10/2020 and 05/07/2021 have been considered and entered.
According to a prior art search on the claimed invention, Janarthanan et al. (US Patent No. 8,004,976) disclose a system for monitoring congestion at processors includes queues and a congestion monitor. The queues receive packets, and each queue is associated with a processor. For each queue, the congestion monitor establishes whether a time-averaged occupancy of a queue exceeds a time-averaged occupancy threshold. The congestion monitor provides a notification to the processor that is sending the traffic if the time-averaged occupancy exceeds the time-averaged occupancy threshold (col. 1 lines 40 - 50).  Plus, the time-averaged occupancy may take into account whether the number of packets in a queue exceeds a predetermined threshold. In the embodiment, the congestion monitor determines the frequency of excess packets events at a queue, where an excess packets event occurs when the number of packets exceeds a number of packets threshold. The congestion monitor then determines whether the frequency of excess packets events exceeds a frequency threshold (col. 1 lines 60 – 67 + col. 2 lines 1 - 2). 
Lautenschlaeger (US Pub. No. 2016/0261512) discloses a method for controlling buffering of packets in a communication network. The method comprises to store packets of one or more packet flows in a queue of a buffer, to set a threshold on the queue and to determine whether the queue exceeds the threshold. If the queue exceeds the threshold, a congestion notification is provided on a first packet of the queue which causes the exceeding of the threshold and a timeout interval is started. Until expiry of the timeout interval, any threshold 
Gallagher et al. (US Pub. No. 2013/0159567) illustrate Figs. 4A and 4B to show device 104a for communicating traffic to device 104c during different time intervals T1 to T10 where the buffer in device 104a may contain buffered traffic associated to a first threshold 402 and a second threshold 404 for exchanging messages to device 104c (para. 0029 - 0035)
However, the cited prior arts, taken alone or in combination, fail to disclose the claimed features as recited in independent claims 21 and 31 when considering each claim individually as a whole. 
3. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571)270-5139.  The examiner can normally be reached on M-F 7:30-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473